DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to International Patent Application No. PCT/US2018/065010, filed on December 11, 2018. The instant application is national stage entry of International Patent Application No. PCT/US2018/065010.
No claim of foreign priority is present in the file wrapper. However, certified copies of priority documents were received on June 10, 2020.

Allowable Subject Matter
Claims 104 - 109 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record teach, either singly or in combination, does not teach or reasonably suggest the methods of the independent claims. 
For example, Chi et al. (US 2011/0313288, of record) disclose localizing markers. Chi et al. teach using ultrasound to acquire image data of tissue including an implanted marker ([0022]), analyzing the image data to determine a direction of the 
However, neither Chi et al. nor any other prior art of record teach or reasonably suggest analyzing second image data to determine a marker is not present within the generated second image data and displaying the navigation indicator on a display concurrently with an ultrasound image generated from the second image data, as required by the independent claims. 

Response to Arguments
Applicant’s arguments, see pages 5 - 6, filed 10/29/2021, with respect to the objections and indefiniteness rejections set forth in the previous Office Action have been fully considered and are persuasive.  The objections and indefiniteness rejections set forth in the previous Office Action have been withdrawn. 
Applicant requests, on page 5 of the Remarks, acknowledgment of a claim to priority to International Patent Application No. PCT/US2018/065010, filed on December 11, 2018. 
In response, examiner acknowledges that the instant application is national stage entry of International Patent Application No. PCT/US2018/065010. Examiner also acknowledges receipt of certified copies of priority documents filed on June 10, 2020. However, since the instant application does not claim foreign priority to International Patent Application No. PCT/US2018/065010, but is instead a national stage entry of International Patent Application No. PCT/US2018/065010, box 12 on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793